Citation Nr: 1731409	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  14-15 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to November 1964.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In June 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing has been associated with the electronic claims file.  

This appeal was previously before the Board in November 2015, at which time it was remanded for further evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 


REMAND

In November 2015, the Board remanded this matter for further evidentiary development.  First, the Board instructed the RO to attempt to obtain the Veteran's 1969 hearing evaluation conducted by Indiana University in connection with an offer of employment.  In correspondence received in January 2016, Indiana University indicated there was no record of the Veteran being treated at Indiana University Health Hospital - Bloomington.  Such a notation was adequately documented in the Veteran's electronic claims file.  The Veteran also submitted a February 2016 statement notifying VA his attempts to obtain the relevant records from Indiana University were also unsuccessful.  Accordingly, the Board finds there has been substantial compliance with this remand directive.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Second, this matter was remanded to obtain an adequate medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  As noted in the November 2015 Board remand, the prior medical opinion of record was inadequate.  

The resulting February 2016 addendum opinion failed to include a sufficiently detailed rationale on the etiology of the Veteran's bilateral hearing loss.  Instead, the VA examiner simply noted that the Veteran's enlistment and discharge audiometric tests recorded hearing within normal limits.  The Board finds that the February 2016 addendum opinion is insufficient upon which to decide the claim and is tainted by the same flaws which rendered the May 2012 VA examination report inadequate.  

The Board reiterates that the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim, as the laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As of yet, the VA examiners have not adequately addressed the Veteran's credible contention that his bilateral hearing disability is related to in-service noise exposure.  

The matter must be remanded to obtain an adequate opinion and to ensure compliance with the Board's previous remand directives.  Stegall, 11 Vet. App. at  271; see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Forward the electronic claims file and a copy of this REMAND to an appropriate VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's current bilateral hearing loss.  Examination of the Veteran is not required, unless the VA examiner, within his or her discretion, determines another in-person examination is necessary to provide the below-requested opinion.

Following a complete review of the electronic claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss is caused by or otherwise etiologically related to his active service, to include in-service noise exposure.

In rendering an opinion, the examiner is requested to review and discuss the Veteran's June 2015 testimony regarding the noise exposure he experienced on active duty as an aircraft mechanic and the subsequent hearing loss be began experiencing in 1969/1970. 

The examiner is cautioned against focusing his/her opinion solely on the evidence of record showing the Veteran experienced normal hearing during his entrance and separation audiometer testing.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (38 C.F.R § 3.385  does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service). 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

2.  Thereafter, readjudicate the appeal considering all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

